Luke, J.
The defendant was convicted under an indictment which charged him with having been and appeared within the curtilage of the private residence of another in a drunken and intoxicated condition, caused by the excessive use of intoxicating liquors, etc. The indictment was not subject to the special demurrers urged against it.
The evidence authorized the conviction, the verdict has the approval of the trial judge, and it was not error for any reason assigned to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.